DETAILED ACTION
Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1-5 are withdrawn and claims 13-20 are cancelled.  Claims 21-28 are newly added.  Claims 6-12 are amended.  Claims 6-12 and 21-28 are currently under consideration.

Response to Arguments
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claims 6-14 are withdrawn in view of the amendments to claim 6.
Applicant's arguments filed 3/12/2022 have been fully considered but they are not persuasive for several reasons.  Applicant argues that Song, the primary reference, teaches that the watch band may include cameras that are modular with multiple places for insertion.  In response, claim 6 was amended to note that the cameras in the band are now located at fixed locations along the circumference (fixed being understood to mean not modular and temporary according to the argument in the response).  However, the broadest reasonable interpretation of “fixed” to a person having ordinary skill in the art at the time of the filing of the invention was understood to also mean “fastened securely in position” (see Oxford Language Dictionary definition).  The Office believes that when the modular cameras are properly inserted in the slots on the band, that each is fixed or fastened securely in that location/position in accordance with the broadest reasonable interpretation taken by the Office.  .

Claim Objections
Claim 6 is objected to because of the following informalities:  insert “the” before “band” at lines 9 and 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6-8, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2018/0210491) in view of Lee et al. (US 2015/0241995).
Regarding claim 6, Song et al. disclose a wrist-worn device (Fig. 1A) with a camera ([0039] – see reference to the watch including a camera) comprising: 
a band which configured to be worn on a person’s wrist (see at least Fig. 1, band #120; [0001] – reference to a smart watch worn on a wrist);
a display at a first fixed location on the circumference of the band with a first polar coordinate ([0038] states that 102 includes a display); 
 a first camera at a second fixed location on the circumference of band with a second polar coordinate; and a second camera at a third fixed location on the circumference of band with a third polar coordinate (Fig. 5 shows that modules 212x may be attached to the band; [0065] states that modules 212x are the same as those previously disclosed which according to [0039] may each include a camera – “Each of the auxiliary modules 112a to 112e may include a camera”; each camera when inserted into the modular slot would be fixed at that location; “fixed” being interpreted as fastened securely).
Song et al. do not disclose wherein the first or the second camera is selected by the person to record images at a given time (Song et al. only state that the auxiliary modules cooperate with the basic module to enhance function(s) of the basic module, see [0039]).  However, Lee et al. teach an electronic device for controlling a display (see Abstract) where the electronic device may comprise at least a smart watch ([0042]).  Lee et al. teach that the device may include multiple cameras and that each of the cameras may be selected via the interface for operation ([0099] – “According to an embodiment, the camera application may include various menus such as a menu that receives a selection from the user to photograph a picture or a video, a menu that configures an environment of the camera application, and a menu that selects each of cameras included in the electronic device 101”; for example, icon 735 in Fig. 7A allows the user to switch between at least two cameras, see details in [0106] for this feature).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Song et al. to include a function for selecting cameras as taught by Lee et al. to record images because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  There would have been a reasonable expectation of success as both Song and Lee et al. dealt with smart watch technology (i.e. not too divergent in application such that integration would raise many issues).  Alternatively, MPEP 2144.04(V)(B) states that the use of a one-piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.  Therefore, modifying Song et al. such that the cameras are at permanent locations would have been obvious in view of this section of the MPEP.
Regarding claim 7, Song et al. disclose wherein the arcuate array of cameras is a circumferential or semi-circumferential array of cameras around the circumference of the band (Fig. 1A shows module/camera positions along both bands which would make it at least semi-circumferential in location).
Regarding claim 8, Song et al. disclose wherein cameras are located at different locations around the circumference of the band (see module/camera locations in Fig. 1A).
Regarding claim 11, Song et al. do not disclose the touchscreen limitations in claim 11.  However, Lee et al. teach wherein the device further comprises a touch screen and wherein selection of a camera is done by the person touching and/or swiping the touch screen (icon 735 that was previously cited is on a touchscreen and selection of the camera would involve touching/swiping of the icon).
Regarding claim 13, Song et al. disclose wherein the arcuate array of cameras further comprises at least three cameras at three different locations, respectively, around the circumference of the band (see at least Fig. 1A where 10 slots in total on both bands may be used to include cameras).
Regarding claim 14, Song et al. disclose wherein the cameras are evenly distributed around at least a portion of the circumference of the band (see Fig. 1A where on each band, the module spacing is even which permits even distribution of the cameras on each band.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. in view of Lee et al. as applied to claim 6 above, and further in view of Sharma et al. (US 2016/0173578). Song et al. do not disclose wherein the device further comprises a motion sensor and wherein selection of a camera is done by the person moving the band which is detected by the motion sensor.  However, the use of motion sensors as inputs for making user selections was generally known at the time of the filing of the invention.  Sharma et al. teach a virtual assistant for a mobile device (see generally the Abstract and [0088] where the mobile device may include a smart watch).  The virtual assistant includes an assistant interface on the mobile device that allows actions originating or obtained by the mobile device .  
Claim 10 is the same as claim 9, but substitutes a gesture sensor in place of the motion sensor.  The above cited sections of Sharma also teach the use of a gesture sensor for making selections of services/functions.  The argument for modifying Song et al. in view of Sharma et al. remains the same. 
 Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. in view of Lee et al. as applied to claim 6 above, and further in view of Narayanaswami (US 6556222, hereinafter referred to as “N”).  Song et al. do not disclose wherein the device further comprises a ring or bezel and wherein selection of a camera is done by the person rotating the ring or bezel.  However, the use of a ring/bezel structure as a selector/selection structure was generally known in the arts at the time of the filing of the invention.  N teach a bezel based input mechanism and user interface for a smart watch (Abstract).  N teach that a bezel may be used to select different features on the watch (see generally col. 10, line 18 to col. 11, line 21 which discusses how a bezel can be used to select various features).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further . 
Claims 21-28 are variations on the polar coordinate location of the two cameras.  Modifying Song et al. to arrive at the claimed locations would again amount an obvious design choice in view of MPEP 2144.04(V) cited in the claim 1 rejection (as there appears to be no limitations related to why those locations are claimed – i.e. does it provide a particular function or advantage over the prior art). 


Conclusion
NOTE: The following references are provided for Applicant’s benefit:
Daniel et al. (US 2007/0279852) – Daniel also disclose a wrist worn device with a band that includes modular locations for cameras.  In discussing the advantages, Daniel argues that this design is better than prior art designs because modularity may allow for incorporation of better camera elements in the future in comparison to known camera watches (see [0031]; thus it is acknowledged that cameras that are not removable located in bands were known in the art).
Mistry et al. (US 10185416) – see discussion of camera options throughout.

All claims are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THO Q TRAN/               Examiner, Art Unit 3791           

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791